DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 lines 10-11: “a thermal radiation source, a thermal convection source, and a thermal conduction source” has been amended to recite --thermal radiation sources, thermal convection sources, and thermal conduction sources--.
Claim 33:
Lines 10-11: “a thermal radiation source, a thermal convection source, and a thermal conduction source” has been amended to recite --thermal radiation sources, thermal convection sources, and thermal conduction sources--
Line 4: “microclimate device” has been amended to --microclimate devices--.
Line 5: “microclimate device” has been amended to --microclimate devices--.
Lines 19-20: “microclimates device” has been amended to recite --microclimate devices--.

Allowable Subject Matter
Claims 1, 5-15, 17-20, 32-34, 37-43, 45-46, 55 and 57 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims, and specifically the most relevant prior art to Goenka et al. (US 2013/0232996) does not disclose that the occupant personal comfort is calculated based upon the claimed equation, and that the automatic command from the controller is configured to adjust Ʃqcd by controlling at least one of multiple microclimate devices provided by at least one of a steering wheel, a seat, a door panel, an armrest, a window defogger, a dash panel and a roof panel, the automatic command apportioning the thermal convection sources and thermal conduction sources 2Docket No. 67702-002PUS 1; T-KL-5078-U1to achieve the desired occupant personal comfort according to the equation, and one of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the vehicle microclimate system as claimed.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/THO V DUONG/Examiner, Art Unit 3763